Citation Nr: 0937045	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post surgery, cancer of 
the right breast.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to September 
1976 and from May 1978 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran provided testimony at an October 2008 video 
hearing before the undersigned.  A transcript of that 
proceeding is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue came before the Board in February 2009.  In that 
decision, the Board remanded for further development.  The 
Board finds that its remand order has not been sufficiently 
complied with, and so another remand is in order.  A remand 
by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The February 2009 remand order requested essentially three 
(3) actions.  The RO/AMC was, first, to obtain all of the 
Veteran's personnel records, and then, second, conduct any 
additional development as necessary to determine - render a 
finding - as to whether the Veteran was exposed to a known 
toxic agent.  Then, after the RO/AMC had made a finding as to 
whether the Veteran had been exposed to a toxic agent while 
in service, the third action ordered was to afford an 
examination with the appropriate examiner to determine the 
likely etiology of the Veteran's breast cancer.   

The Board notes that the Veteran's personnel records were 
requested and are of record.  Following the receipt of these 
records however, it is unclear if the RO made a finding of 
the Veteran's exposure to toxic agents and clearly set forth 
which chemicals or agents she was exposed to.  No 
documentation of this action or development is of record.

In any event, the Board notes that the Veteran was afforded 
an examination in May 2009, and in the examination report, 
the examiner referred generally to "multiple toxic 
substances" and a June 2005 report.  Thereafter, the 
examiner concluded that VA has not recognized "them" as a 
specific etiological agent causing cancer of the breast.  The 
Board notes that the only "report" dated June 2005 in the 
record is an earlier VA examination which concluded there was 
no relationship between the Veteran's breast cancer and 
service-connected disability.  The 2005 opinion does not 
adequately address the crux of the matter at hand.  
Additionally, the 2009 examiner does not address the question 
of whether it is at least as likely as not that the Veteran's 
in-service exposure caused her breast cancer. 

The Board points out even if VA has not recognized a specific 
etiological agent as causing a disease such as cancer of the 
breast to establish service connection on a presumptive 
basis, a veteran is not precluded from establishing 
entitlement to service connection by proof of direct 
causation.  That is, service connection can be established it 
the Veteran's in-service chemical or agent exposure caused 
her current disability.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994) (holding that although neutropenia was 
not among statutorily enumerated radiogenic conditions which 
were presumed to be service related, presumption was not sole 
method for showing causation).  As such, follow up action in 
this regard is needed.

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty to 
assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to afford 
her with an opportunity to submit a 
statement from her treating physicians 
regarding the etiology of the breast 
cancer.  The rationale for the opinion 
expressed should be fully explained, and 
any studies relied upon in rendering the 
opinion should be noted.  The Veteran 
should be notified that she can submit 
other medical evidence to support her 
claim.

2.  After ensuring that all of the 
Veteran's service personnel records have 
been obtained, to include any evidence 
relating to occupational exposure to toxic 
agents, and conducting any other 
development deemed necessary, make a 
finding as to whether or not the Veteran 
was exposed to a known toxic agent and if 
so, list the chemicals or agents.  
Additionally, the AMC/RO may send the 
Veteran a questionnaire regarding her 
exposure to asbestos, lead, radiation, 
and/or other toxic agent.

	     3.  Thereafter, schedule the Veteran 
for another VA examination.  The 
examination should be conducted by an 
examiner with the expertise needed to 
determine the likely etiology of the 
Veteran's breast cancer.  The Veteran's 
claims file must be transferred to the VA 
medical examiner.  The examiner should 
review the relevant evidence in the 
claims file and indicate as such in the 
examination report.

	     Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran (to 
include treatment), the physical 
examination, any laboratory tests that 
are deemed necessary, and any additional 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

	     Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's breast cancer is 
causally linked to exposure to a toxic 
agent while on active duty, to include any 
toxic agent that has been confirmed by the 
RO/AMC?

	     Note 1:  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

               Note 2:  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  The clinician is 
advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the examination 
report.  The rationale for the opinion 
expressed should be explained in the 
report and the studies relied upon in 
rendering the opinion should be noted.

	    4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the Veteran's claim.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


